Citation Nr: 0804957	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	John S. Berry



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 
through October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

Hypertension is not shown by competent medical evidence to be 
linked to service; it was not manifested within the first 
post-service year; and is not shown to have been caused or 
made worse by the veteran's service connected diabetes 
mellitus or exposure to agent orange.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309,  3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004 and November 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hypertension 
on a direct basis, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran either identify or 
submit any evidence or information he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
The Board notes that although the October 2004 letter only 
addressed what was required to establish service connection 
on a direct basis, the November 2005 statement of the case 
explained what was required to establish service connection 
for a disability which is the result of a service connected 
disability, and further, the Board finds that the veteran had 
actual knowledge of what was required to obtain service 
connection on a secondary basis, as the notice of 
disagreement submitted in April 2005 specifically noted that 
the veteran was contending that his hypertension was "either 
caused by, or aggravated by, his service-connected diabetes 
mellitus."  Given the above, the veteran was sufficiently 
apprised that in order to establish service connection on a 
secondary basis, he needed to establish that his disability 
was caused or aggravated by a service connected disability.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), personnel records, VA and 
private medical records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

In this case, the veteran contends that his high blood 
pressure is due to his military service, and in particular, 
to his exposure to Agent Orange while serving in Vietnam.  In 
addition, the veteran contends that his hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus.

The veteran was afforded a VA examination in December 2004.  
At this examination, the veteran reported that he was 
diagnosed by his private physician with diabetes mellitus, 
and noted that although he was unsure of the exact date of 
the diagnosis, he thought it was diagnosed three or four year 
ago.  The examiner noted that the date of diagnosis was not 
explicit in the medical records.  The veteran reported that 
he did have a history of hypertension which began at least 10 
years ago when he was told that his blood pressure was 
becoming elevated, and he noted that a few years later he was 
placed on medications, and was currently taking lotrel and 
toprol daily, and that his blood pressure appeared to be well 
controlled.  The veteran reported that he had been taking 
high blood pressure medication and was diagnosed with 
hypertension a number of years prior to being diagnosed with 
diabetes.  The examiner noted that he had no significant 
sequelae, complications from his hypertension, and noted that 
he underwent an exercise stress test in December 2002, where 
he achieved the maximum workload of 11.6 mets, and was 
accompanied by a stress echocardiogram, which demonstrated a 
result negative for exercise induced ischemia.  The veteran 
reported no chest discomfort during the examination, and 
denied any significant peripheral neuropathic symptoms to the 
hands or feet, but he did described some occasional lethargy 
particularly if his blood sugars were elevated, and some 
occasional dependent edema which was worse at the end of the 
day.

On examination, the examiner noted that the veteran had a 
regular heart rate and rhythm without murmur, his blood 
pressure was 136/80, and he had no significant peripheral 
edema.  The examiner diagnosed the veteran with diabetes 
mellitus, type 2, opining that there appeared to be no 
significant complications regarding the veteran's diabetes.  
The examiner explained that he had no evidence of renal 
impairment or diabetic kidney disease, and stated that there 
appeared to be no other sequelae of cardiovascular disease.  
Notably, the examiner commented that although the veteran did 
have hypertension, it manifested itself prior to his 
diagnosis of diabetes mellitus, and did not appear to be a 
specific complication of his diabetes.  Specifically, the 
examiner explained that the veteran had essential 
hypertension, for which there appeared to be no other 
significant etiology other than simply essential 
hypertension.

The file contains a July 2005 private medical opinion from 
G.D., M.D., discussing the relationship between the veteran's 
hypertension and his diabetes, and noting the veteran's 
belief that his hypertension was caused by his exposure to 
herbicides while stationed in Vietnam.  Dr. D. noted that he 
had reviewed the veteran's medical records, including his 
SMRs and Dr. D.'s personal records on the veteran which dated 
back to the first time Dr. D. examined him in January 1999, 
up through his most recent visit in June 2005.  He noted that 
the veteran began showing evidence of adult-onset diabetes on 
his first visit with him in January 1999, but he was unsure 
how long the veteran had been suffering from adult-onset 
diabetes prior to January 1999.  Dr. D. stated that the 
veteran had developed significant hypertension as a result of 
his diabetes, as well as other symptoms of disabilities 
caused by his diabetes.  Specifically, Dr. D. noted that he 
had decreased energy levels as well as varying degrees of 
blood sugar control with hypoglycemia and hyperglycemia, and 
noted that he suffered from memory loss and occasional 
episodes of light-headedness related most likely to his 
antihypertensives.  Dr. D. opined that the veteran's current 
limited working status was directly related to his adult-
onset diabetes and his subsequent development of diabetic 
related complications of hypertension and hyperlipidemia.  
Dr. D. also stated that there was more than a 51 percent 
chance that the veteran's adult-onset diabetes was directly 
caused by his heavy exposure to Agent Orange which occurred 
during his service in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including hypertension, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  In addition, VA regulations provide that 
certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

At the outset, regarding direct service connection, the Board 
notes that the veteran's SMRs are completely devoid of any 
treatment for high blood pressure or any other cardiovascular 
disease, and both his entrance and discharge examinations 
document normal blood pressure readings.  Specifically, his 
August 1965 entrance examination indicated that his blood 
pressure was 120 systolic and 70 diastolic, and his September 
1969 separation examination indicated that his blood pressure 
was 126 systolic and 74 diastolic, neither of which denote 
hypertension for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007)(which designates hypertension as 
diastolic pressure predominantly 90 or greater, and isolated 
systolic hypertension as systolic pressure predominantly 160 
or greater with a diastolic pressure of less than 90.)  
Further, as noted by the December 2004 VA examiner, although 
it is not entirely clear from the record when the veteran was 
first diagnosed with hypertension, at his December 2004 
examination, the veteran reported that his hypertension began 
about 10 years prior, and in his claim filed in September 
2004, the veteran stated that his hypertension began in the 
1980's.  As such, although there is evidence of a current 
disability-hypertension, there is no documented evidence of 
hypertension in service, no medical examiner has indicated 
onset in service or otherwise attributed the veteran's 
hypertension to his military service, and according to the 
veteran, his first diagnosis of hypertension was not until 
the 1980's, well after his discharge from the military.  
Therefore, the Board finds that service connection on a 
direct basis must be denied.
 
In addition, there is also no indication that hypertension 
was shown during the one-year presumptive period, as the 
veteran stated that his hypertension began in the 1980s, over 
ten years after his discharge from the military.  38 C.F.R. 
§§ 3.307, 3.309.

Further, as noted above, the veteran contends that his 
hypertension was caused by his exposure to herbicides while 
stationed in Vietnam.  Here, the record shows that the 
veteran served in Vietnam, and therefore, exposure to 
herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  
However, hypertension is not one of the diseases noted under 
38 C.F.R. § 3.309 as a disease having a positive association 
with herbicide exposure.  In fact, VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).  
Therefore, the veteran's hypertension is not presumed to be 
the result of in-service disease or injury.  

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  However, in this case, the 
record does not contain medical evidence linking the 
veteran's hypertension to herbicide exposure.  In this 
regard, the Board notes that although the file does contain a 
letter from Dr. D. linking the veteran's adult-onset diabetes 
with his exposure to Agent Orange while in Vietnam, Dr. D. 
did not discuss a relationship between hypertension and 
exposure to herbicides.  Absent a medical opinion in the 
record discussing a relationship between exposure to 
herbicide agents during military service and the development 
of hypertension, the veteran's claim for service connection 
on this basis must be denied.

Turning to the question of service connection on a secondary 
basis, VA regulations state that a disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service-connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Further, additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  The Board is aware of the change in 38 C.F.R. 
§ 3.310(b), effective October 10, 2006, however as the new 
regulation refers to establishing a pre-aggravation baseline 
level of disability for the non-service connected disability 
before an award of service connection can be made, in this 
case, the change is irrelevant because as discussed below, 
the Board finds that no aggravation has been established, and 
in any event the veteran's claim was pending before the 
regulatory change was made, therefore the Board considers the 
version of 38 C.F.R. § 3.310 in effect before the change.

In this case, although the veteran currently suffers from 
hypertension, the Board finds that his hypertension was not 
caused or aggravated by his service-connected diabetes 
mellitus.  Specifically, the December 2004 VA examiner 
diagnosed the veteran with essential hypertension and 
concluded that his hypertension did not appear to be a 
specific complication of his diabetes.  The examiner 
explained that the veteran himself stated that his 
hypertension developed a number of years prior to his 
diabetes diagnosis, noting that he was informed that his 
blood pressure was elevated at least 10 years ago, while his 
diabetes was only diagnosed three or four years ago.  
Regarding the possibility that his hypertension was 
aggravated by his diabetes, the examiner explained that the 
veteran had essential hypertension which signified that no 
specific etiology could be found, and further noted that 
there were no other specific complications of the veteran's 
diabetes, noting that there was no evidence of renal 
impairment or diabetic kidney disease, and no other sequelae 
of cardiovascular disease.

However, Dr. D. in his July 2005 letter opined that the 
veteran had developed significant hypertension as a result of 
his diabetes.  Specifically, Dr. D. stated that subsequent to 
1999, the veteran began to develop other diabetic associated 
medical problems, including hypertension.  In this case, even 
though Dr. D. noted that he had reviewed the record, his 
statement appears to contradict the evidence of record as the 
veteran himself noted that he developed hypertension in the 
1980's, well before his received a diagnosis of diabetes.  
Dr. D. did not acknowledge or explain the veteran's 
statement, nor did he address or reconcile the conflicting 
opinion provided by the VA examiner, regarding the timing of 
the development of hypertension, and the specific diagnosis 
of essential hypertension, which by definition has no known 
etiology.

In this regard, the Board notes that the thoroughness and 
detail of a medical opinion are important factors in 
assessing the probative value of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-499 (2000).  Here, the December 
2004 VA examiner's opinion was supported by the evidence of 
record, and the examiner offered a thorough rationale to 
support his conclusion, while Dr. D.'s statement is nothing 
more than a bald assertion, unsupported by the evidence of 
record.  Consequently, the Board gives greater evidentiary 
weight to the December 2004 opinion, which was detailed, 
thorough, and supported by a review of the record.  As such, 
the Board finds that the veteran's hypertension was not 
proximately due to or the result of his service-connected 
diabetes mellitus.

In conclusion, the veteran's hypertension was not incurred in 
service; nor may it be presumed to be incurred therein on 
account of exposure to herbicides.  Further, the veteran's 
hypertension is not proximately due to or the result of 
diabetes mellitus.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  




(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hypertension is denied.



                 ____________________________________________
STEVE L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


